Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 7, 10, 12, 14, 17, 19, 21-23, 36, 39-40 and 42-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, NPL “What to do with the waste leftover from rendering wax” (from https://www.beesource.com/forums/showthread.php?321697-What-to-do-with-the-waste-leftover-from-rendering-wax) and NPL “Slumgum” (from   http://www.fao.org/3/i0842e/i0842e12.pdf), disclose using of slumgum (i.e., waste leftover from rendering wax) for kindling, was well known in the art; However, neither NPL, nor any other prior art reference disclose combining slumgum with beeswax and honey at the relative contents recited in independent claims 1 and/or 21 to form the product of claim 1, or to form the product of claim 1 through the method of claim 21.
Given the fact the rejections of record are untenable, claims 1-4, 7, 10, 12, 14, 17, 19, 21-23, 36, 39-40 and 42-45 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792